Citation Nr: 0419934	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to a service connected 
diabetes.

2.  Entitlement to service connection for coronary 
obstructive pulmonary disease, to include as secondary to a 
service connected diabetes.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1969.  He served in the medical corps in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Louis, Missouri.  The veteran and his representative 
appeared before the undersigned Veterans Law Judge at a 
hearing at the RO in March 2004.

The issue of entitlement to total disability evaluation due 
to individual unemployability addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral vascular disease was not shown during active 
service or during the initial post-service year, and there is 
no competent medical evidence of record that the veteran's 
current peripheral vascular disease began in service, or is 
related to his service-connected diabetes.

2.  Competent medical evidence of record does not indicate 
that the veteran's current coronary obstructive pulmonary 
disease began in service or is related to his service-
connected diabetes.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in or 
aggravated by service or a service-connected disability, nor 
may it be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).

2.  Service connection for current coronary obstructive 
pulmonary disease secondary to the veteran's service-
connected diabetes is denied.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated April 2001 
prior to the issuance of the September 2001 rating decision, 
the RO advised the appellant of the VCAA and of the evidence 
it had and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in a September 2001 rating decision and February 2003 
statement of the case (SOC), of the applicable law and 
reasons for the denial of his claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 60 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The record includes private medical 
records, VA medical records, March 2004 hearing testimony and 
VA examination reports.  No current medical examination or 
opinion is required in this case.  Although evidence, 
including his March 2004 hearing testimony, indicates that 
the veteran was receiving SSI disability benefits, it does 
not appear that obtaining such records would be relevant in 
this case, in which there is sufficient medical evidence to 
adjudicate these claims.   There is no outstanding duty to 
obtain medical opinion in support of the appellant's claim 
for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

In statements and hearing testimony, the veteran testified 
that his peripheral vascular disease causes troubles such as 
tingling in his hands and legs, bruising easily, and 
coldness.  The veteran contends that he is entitled to 
service connection for peripheral vascular disease and for 
coronary obstructive pulmonary disease (COPD).  He alleges 
that these diseases are secondary to his service connected 
diabetes mellitus.  

The veteran's January 1969 induction examination's report of 
medical history reflects complaints of shortness of breath, 
chronic cough and palpitation or pounding heart.  This report 
is negative for complaints suggestive of peripheral vascular 
problems.  The January 1969 examination itself was negative 
for any findings suggestive of peripheral vascular disease or 
for pulmonary problems.  The service medical records show no 
findings or complaints of peripheral vascular problems or 
COPD.  The October 1969 separation examination was negative 
for any findings suggestive of peripheral vascular disease or 
for pulmonary problems.  However, the accompanying report of 
medical history reported pain or pressure in the chest and 
chronic cough.

Private treatment records from the 1970's and an October 1984 
VA examination addressed problems other than respiratory and 
vascular complaints.  A September 1975 treatment report for 
depression yielded no findings of cough, chest pains or 
shortness of breath on physical examination.  Also no 
findings of vascular abnormalities were noted on examination 
of the extremities.  

VA primary care records from 2000 and 2001 reflect a 
diagnosis of diabetes mellitus, Type II or unspecified, said 
to have been present since January 1997.  A February 2001 
treatment note reflects a diagnosis of diabetes mellitus, 
Type II, said to be stable.  A March 2001 treatment note 
revealed findings of clear lungs on examination.

In a September 2001 rating decision service connection was 
granted for diabetes by the RO.  

An October 2001 peripheral nerves VA examination was done for 
complaints of numbness and tingling of the hands and feet 
said to be related to diabetes.  A review of medical records 
was negative for any such complaints.  The veteran complained 
of tingling in the hands, but denied such problems in his 
feet.  On examination, the only vascular findings were 
bilateral radial pulses of 2+ in both hands and 1+ in the 
feet.  A diagnosis was deferred pending results of diagnostic 
testing.  Following review of the diagnostic testing in 
November 2001, a diagnosis was made of peripheral neuropathy 
of the upper extremities more likely than not secondary to 
diabetes.  Also diagnosed was right ulnar compression not 
related to diabetes.    

VA treatment records from October 2001 and November 2001 
revealed treatment for nasal allergies.  These records did 
not indicate the presence of lung problems.  

In a December 2001 rating decision, the RO granted 
entitlement to service connection for peripheral neuropathy 
of both hands.  

The report of a September 2002 VA examination, with some 
handwritten addendum drafted in October 2002, reflects that 
the veteran did not relate a history of COPD.  As far as 
peripheral vascular disease, the veteran was noted to have 
never heard of this and did not relate any episodes of cold 
feet or intermittent claudication.  He denied skin color 
changes on the feet.  He spent most of his time in a 
wheelchair secondary to not being able to walk very far 
because his legs would give out and he would not be able to 
get back up.  He did describe fatigability and weakness.  He 
denied numbness and tingling of the lower extremities or 
hands.  The examiner noted that the veteran had a 74-pack 
year history of smoking, but denied any productive cough at 
all.  He also denied shortness of breath and denied 
hemiptyosis.  However, he had a history of allergic rhinitis 
for which he takes a nasal inhaler.  His medical history was 
positive for diabetes, depression, weight loss, and hip 
arthralgia with a hip replacement.  

On physical examination, he was noted to be in a wheelchair 
and was not short of breath with conversation or at rest.  
Examination of the extremities revealed pulses palpable at 
2+.  Examination of the extremities revealed pulses palpable 
at 2+.  The hands and feet were warm to the touch.  Capillary 
refill was less than 2 seconds.  There was no skin color 
changes on the feet.  Dorsalis pedis pulse was present and 
capillary refill was less than 2 seconds in the toes and 
hands.  Reflexes were 2+ for the knees bilaterally and 
Achilles bilaterally.  His sensation was intact bilaterally.  
The veteran's strength was 5/5 with knee extension and 
flexion and hip flexion was 55 on the left.  Strength with 
knee extension was inhibited secondary to knee pain.  Lungs 
were clear to auscultation bilaterally.  He demonstrated good 
respiratory effort.  There were no rales, wheezing or rhonchi 
auscultated.  Heart rate and rhythm were regular.  

Pulmonary function tests (PFTs) revealed pre-bronch findings 
of FVC of 47 percent of predicted and FEV1/FVC ratio of 97 
percent.  Post-bronch findings revealed FVC of 46 percent and 
FEV1/FVC ratio of 97 percent.  It was noted that the veteran 
received unit dose of Proventil for 10 minutes.  The examiner 
noted that FEV and FVC were decreased in a pattern consistent 
with restriction.  The examiner noted that the PFTs were 
abnormal but stated that this was not related to diabetes.  

The examiner opined that the veteran's peripheral vascular 
disease was less likely as not to be caused by diabetes since 
the veteran has a long-standing history of smoking.  The 
examiner noted that it is known that smoking accelerates 
peripheral vascular disease and the veteran's peripheral 
vascular disease was probably more likely to have been caused 
by his lifestyle more than his recent diagnosis of diabetes.  
Furthermore, the examiner opined that the veteran's chronic 
obstructive pulmonary disease was less likely as not to be 
secondary from diabetes.  The examiner stated that COPD is 
not a condition associated with diabetes but is a condition 
associated with smoking.  The veteran was noted to have a 
long history of smoking.  A Doppler ultrasound that was 
requested by the rater was determined by the examiner to be 
unnecessary and would result in undue delay and hardship on 
the veteran.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and cardiovascular 
disease manifests to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service. 38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, the veteran's service medical records do not 
show that the veteran had peripheral vascular disease or a 
respiratory disease in service.  Peripheral vascular disease 
and COPD were not shown in the records until the September 
2002 VA examination, and October 2002 addendum.  This 
examination contains medical opinions that it is less likely 
than not that either COPD or peripheral vascular disease were 
secondary to diabetes.  Smoking was determined to be the more 
likely cause for these pathologies.  

The Board notes that there is no medical evidence of record 
to refute the findings of the September 2002 VA examination 
and October 2002 handwritten addendum.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's COPD or 
peripheral vascular disease began in service, was diagnosed 
within one year from service, or was otherwise related to 
service.  The preponderance of the evidence is against a 
finding that his COPD or peripheral vascular disease were 
caused or aggravated by his service connected diabetes.  
Thus, the veteran's service connection claims for COPD or 
peripheral vascular disease are denied. 


ORDER

Service connection for COPD is denied.

Service connection for peripheral vascular disease is denied.


REMAND

The veteran contends that his service connected disabilities 
render him unemployable.  Specifically, at his March 2004 
hearing, he argued that his service-connected disabilities, 
along with his advancing age, now render him unemployable.  
He testified that a few years back, a doctor signed a form 
that declared him unemployable.  He also testified that he 
has been on supplemental security income since 2001.  His 
service connected disabilities are shown to be PTSD, diabetes 
mellitus and peripheral neuropathy, both arms.  

Finally, the Board notes that although a VA social and 
industrial survey was done in October 2002, it failed to 
actually address whether or not his service-connected 
disabilities affect his employability.  VA's duty to assist 
the veteran includes obtaining relevant medical records and a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  After completion of #1 and 2, the VBA 
AMC should arrange for a VA comprehensive 
examination for the purpose of 
ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to all service-connected 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and the examiner should state that 
the claims file was reviewed in the 
examination report.  The examiner must be 
requested to express an opinion as to the 
impact of the veteran's service connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The service-connected disabilities are as 
follows:  PTSD, diabetes mellitus, 
peripheral neuropathy left arm, and 
peripheral neuropathy, right arm.  The 
examiner must express an opinion as to 
whether the disabilities have rendered 
the veteran unable to work or 
unemployable.  The examiner must furnish 
an opinion as to the manifestations and 
severity of each identified disability, 
and the effect of the veteran's 
disability/ies on his ability to work.  
The VA examiner should state whether such 
disability/ies is/are susceptible to 
improvement through appropriate 
treatment.  The examiner must determine 
whether these disabilities, alone or in 
combination render the veteran unable to 
work.
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After the development requested above 
is completed to the extent possible, the 
VBA AMC should readjudicate the claim.  
If the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
period of time within which to respond 
thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



